LANE, Justice.
I respectfully dissent from the action of the majority of this court in affirming the judgment of the trial court.
' The suit,' as shown, was one brought by the mother for the death of her son, which she alleged was occasioned by reason of several alleged acts of negligence on the part of the defendant railway company. There was'evidence raising the. issue'of negligence as alleged offered by the plaintiff. • To rehut this evidence, defendant placed upon the stand as a witness in its' behalf one A. G. Fish. On direct examination said witness testified that he had been in the employ of the defendant company for twenty years; that he was so employed at the time of the trial of this case as train master. His testimony relative to the acts of negligence charged by plaintiff was in every respect strongly favorable to the defendant and adversely so to the plaintiff. The evidence on such issue which was submitted to the jury was sharply drawn.
After said witness had, on direct examination, been questioned at great length and had answered such questions in every instance favorably to defendant, counsel for Mrs. Fox,for the purpose of ascertaining the probable bias the witness had in favor of defendant, the railway company, by reason of his long and present) employment, asked the witness on cross-examination the following question: “Q. You want Mr. Wigley (counsel for the Railway Company) to win this ease, don’t you?”
The court in the presence of the jury reprimanded counsel who asked such question as follows: “I don’t want a remark like that in the court room. You are going too far. The jury will not consider that statement.”
Mr. Scruggs, the counsel, addressing the court, then said: “I withdraw the question, and in addition to that, if I said anything, improper I want to apologize.”
Whereupon, in the presence and hearing of the jury, the court in reply to the proffered apology said: “I don’t want apologies, and let repetition out. If you try that again I will handle you. The court is going .to he obeyed. I don’t care whose side it is. When I make a ruling the ruling is final, and I don’t want the question repeated like- you did.”
Counsel for the plaintiff duly reserved his exception to the remarks.
I have examined both the record and the statement of- facts and I have been unable to discover where the reprimanded counsel or his ¿ssoeiate had in any instance disobeyed or attempted to disobey any ruling of the trial court. ■ - •
I think the question propounded to the witness, who had been shown to have an interest in the success of the defendant as one of its trusted employees for twenty years, was proper, and that the court erred in the harsh manner and words' of his ruling and reprimand,, to. the injury of the plaintiff, '
*1078In 38 Cyc., page 1322, it is said: “An attorney at law, as an officer of the court, is entitled to such treatment from the trial court that the interest of his client will not be prejudiced.”
Again in same volume, page 1316, it is said: “During the trial the judge should refrain from making any unnecessary comments which might tend to a result prejudicial to a litigant, and when calculated to influence the minds of the jury, such remarks constitute ground for. reversal.”
Again in same volume, page 1321, it is said: “Remarks of the trial judge showing bias in favor of one of the parties constitutes prejudicial error. So it is ordinarily held to be reversible error for him to make remarks which will tend to excite prejudice or hostility in the minds of the jury toward one of the parties and sympathy for the other, and it has been held in a number of cases that the error is not cured by directing the jury to disregard the remarks,” citing many authorities.
Since great deference and respect is shown to the judge, the reprimand given by the judge in the present case would no doubt impress the jury more than would improper argument of an attorney.
In Porter v. Ry. Co., 119 Misc. 704, 197 N. Y. S. 262, 263, in speaking of improper remarks of the trial judge, the court said: “It surely was calculated to impress the jury with the unfavorable view of the court of counsel’s general conduct and standing — a view which may fairly be regarded as tending to influence the jury’s attitude toward the counsel’s client.”
In Christman v. Ry. Co., 210 App. Div. 104, 205 N. Y. S. 594, at page 597, it is said: “We think the court should not have criticized the attorney, especially in view of the fact that the attorney is without opportunity to resent such criticism without risk to himself and injury to his client’s cause with the jury.” •
In Kribs v. Jefferson City Light, Heat & Power Co. (Mo. App.) 215 S. W. 762, 763, it is said: “It is sufficient for us to say that great deference and respect is paid by the jury to the trial judge, and he should maintain at all times an impartial attitude, not only in his rulings, but in his demeanor.”
In Floyd v. Fidelity Union Casualty Co., 39 S.W.(2d) 1091, 1092, opinion of our Commission of Appeals, it is said: “As pointed out by Chief Justice Pannill in Hewitt v. Buchanan (Tex. Civ. App.) 4 S.W.(2d) 169, the propositions above cited and the rule announced in those cases have been modified by the decisions in Bell v. Blackwell (Tex. Com. App.) 283 S. W. 765, Wichita Valley Ry. Co. v. Williams, 116 Tex. 253, 288 S. W. 425, and Bain Peanut Co. v. Pinson (Tex. Com. App.) 294 S. W. 536, and the burden is no longer on an appellanf to show that an error calculated to prejudice his rights did in fact have that effect, but that when such error is shown, either in an instruction to the jury, the admission of testimony, or in argument, a reversal will follow, if there is any reasonable doubt of its harmful effect, and whether there is such a reasonable doubt, is a question of law and not one of fact.”
That the remarks of the trial judge complained of constitute reversible error under the rule announced by the higher courts, I have no doubt.
For the reasons above expressed, I think the judgment should be reversed and the cause remanded.